Case 2:21-cv-07417-MCS-AGR Document 1FEEFiled
                                         PAID 09/15/21 Page 1 of 22 Page ID #:1

                                                               SEP 15 2021
                                                                    RS




                                                     2:21-CV-07417-MCS-AGRx
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 2 of 22 Page ID #:2
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 3 of 22 Page ID #:3
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 4 of 22 Page ID #:4
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 5 of 22 Page ID #:5
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 6 of 22 Page ID #:6
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 7 of 22 Page ID #:7
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 8 of 22 Page ID #:8
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 9 of 22 Page ID #:9
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 10 of 22 Page ID #:10
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 11 of 22 Page ID #:11
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 12 of 22 Page ID #:12
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 13 of 22 Page ID #:13
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 14 of 22 Page ID #:14
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 15 of 22 Page ID #:15
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 16 of 22 Page ID #:16
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 17 of 22 Page ID #:17
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 18 of 22 Page ID #:18
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 19 of 22 Page ID #:19
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 20 of 22 Page ID #:20
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 21 of 22 Page ID #:21
Case 2:21-cv-07417-MCS-AGR Document 1 Filed 09/15/21 Page 22 of 22 Page ID #:22
